Citation Nr: 9919123	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  94-37 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for tinea 
pedis, bilateral and tinea cruris, with recurrent cellulitis, 
both legs, for the period preceding January 12, 1998.

2.  Entitlement to an increased rating for tinea pedis with 
recurrent cellulitis of the right leg, currently evaluated as 
10 percent disabling, for the period beginning January 12, 
1998.  

3.  Entitlement to an increased rating for tinea pedis with 
recurrent cellulitis of the left leg, currently evaluated as 
10 percent disabling, for the period beginning January 12, 
1998.  

4.  Entitlement to an increased (compensable) rating for 
tinea cruris for the period beginning January 12, 1998. 






REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1964 to 
June 1968.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1992 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York, which denied the veteran's claim seeking entitlement to 
an increased rating for an increased rating for a left leg 
condition from 10 percent disabling.

In an April 1994 decision, the hearing officer at the RO 
amended the veteran's disability to tinea pedis, bilateral, 
and tinea cruris with recurrent cellulitis of both legs.  

The veteran's claim was before the Board in February 1997 and 
again in July 1998, at which times it was remanded for 
further development.  

In November 1998, the RO determined that due to a change in 
the law effective January 12, 1998 the veteran's service-
connected disability would be evaluated as three separate 
conditions effective January 12, 1998.  The three conditions 
were: tinea pedis with recurrent cellulitis of the right leg, 
evaluated as 10 percent disabling; tinea pedis with recurrent 
cellulitis of the left leg, evaluated as 10 percent 
disabling; and tinea cruris, evaluated as 0 percent 
disabling.  The RO noted that the veteran's combined 
evaluation was increased to 20 percent effective January 12, 
1998.  


FINDINGS OF FACT

1.  All relevant evidence for an equitable disposition of the 
veteran's appeal has been obtained.

2.  For the periods before and after January 12, 1998, the 
manifestations of the veteran's tinea pedis and tinea cruris 
include exfoliation of an exposed surface. 

3.  For the periods before and after January 12, 1998, the 
manifestations of the veteran's cellulitis of the right and 
left legs include persistent swelling of the legs and 
moderate discoloration or pigmentation of the legs; the 
manifestations do not include stasis pigmentation, 
pigmentation cyanosis, eczema, or ulceration.  


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent evaluation for recurrent 
cellulitis of the right leg have been met for the period 
preceding January 12, 1998. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.7, 4.26, 4.104, Diagnostic Code 
7121 (old diagnostic criteria in effect prior to January 
12,1998).

2.  The criteria for a 30 percent evaluation for recurrent 
cellulitis of the right leg have been met for the period 
beginning January 12, 1998. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.7, 4.26, 4.104, Diagnostic Code 
7121 (old diagnostic criteria in effect prior to January 
12,1998), Diagnostic Code 7121 (new diagnostic criteria in 
effect as of January 12, 1998).

3.  The criteria for a 30 percent evaluation for recurrent 
cellulitis of the left leg have been met for the period 
preceding January 12, 1998. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.26, 4.7, 4.104, Diagnostic Code 
7121 (old diagnostic criteria in effect prior to January 
12,1998).

4.  The criteria for a 30 percent evaluation for recurrent 
cellulitis of the left leg have been met for the period 
beginning January 12, 1998. 38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.26, 4.7, 4.104, Diagnostic Code 
7121 (old diagnostic criteria in effect prior to January 
12,1998), Diagnostic Code 7121 (new diagnostic criteria in 
effect as of January 12, 1998).

5.  The criteria for a 10 percent evaluation for tinea pedis 
and tinea cruris have been met, for the period preceding 
January 12, 1998. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7806 (1998).

6.  The criteria for a 10 percent evaluation for tinea pedis 
and tinea cruris have been met, for the period beginning 
January 12, 1998. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 3.102, 4.7, 4.118, Diagnostic Code 7806 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran was hospitalized at the Women's Christian 
Association hospital in January 1992.  Relevant discharge 
diagnosis was acute cellulitis of right leg with leukocytosis 
and shift to the leg.  

The veteran was hospitalized at a VA hospital in March 1992.  
He was admitted because of right leg pain, swelling, redness 
and discomfort for about 3-4 days prior to admission.  

The veteran was hospitalized at the Women's Christian 
Association hospital in August 1992.  Relevant discharge 
diagnosis was acute and recurrent cellulitis of the right leg 
with chills and fever.  

The veteran was hospitalized at the Women's Christian 
Association hospital in September 1992.  Relevant discharge 
diagnosis was acute febrile illness secondary to acute and 
recurrent cellulitis of the left leg.  

The veteran underwent a VA examination in December 1992.  The 
veteran said that his cellulitis concerned him and began with 
high fever and chills and swollen glands, at which point he 
would need hospitalization for intravenous antibiotics which 
would resolve in two or three days, at which point he would 
return to work.  The veteran stated that he had been 
hospitalized almost 10 times in the past year, and had lost 
almost 2-3 months of employment.  The veteran described pain 
and achiness in his legs, as well as difficulty at work when 
he had to stand for long periods of time.  

The veteran was hospitalized at a VA hospital for recurrent 
cellulitis in his right leg in December 1992.  

In the veteran's January 1993 Substantive Appeal, he asserted 
that his skin condition was manifested by constant itching 
and marked disfigurement.  

The veteran underwent a hearing before the RO in October 
1993, a transcript of which has been associated with the 
claims folder.  The veteran testified that his leg condition 
was affecting his employment as a mail handler to the point 
where he could not perform those duties.  The veteran stated 
that standing on his feet too long activated the cellulitis, 
as did his skin condition.  The veteran testified that he 
could not afford the ointment for his skin.  He testified 
that when his cellulitis acted up, he could not walk.  He 
stated that 90 percent of his work absenteeism was due to the 
cellulitis.  He described wearing special elastic stockings 
for his legs.  

The veteran stated that his athlete's foot was mainly 
something in between his toes on both the right and left 
foot.  He stated that he also had the tinea infection in the 
groin area.  He said that the cellulitis inflammation 
affected only the lower part of his legs.  He stated that he 
also developed high fevers because of the cellulitis.  

The veteran underwent a VA examination in February 1994.  
During 1993, the veteran said that he had two attacks of 
"cellulitis" on both the left and right legs, in which he 
treated himself with soaks and rest, with no antibiotics and 
the lesions resolved.  The veteran felt that the cellulitis 
on his legs, although he did not have the lesions, was not 
feeling the same.  Examination of the left leg showed a 1.5 x 
1.5 cm. atrophic scar on the anterior aspect of the shin with 
some hyperpigmented macules dispersed around it.  Both big 
toenails had yellow discoloration, dystrophic and 
hypertrophic.  There were scars on both soles and fissures 
and scales between the fourth and fifth toes bilaterally.  
The skin of the left side of the groin was slightly 
macerated, erythematous, and scaling.  The examiner commented 
that there was no sign of stasis dermatitis, and no 
varicosities noted.  The examiner's impressions were status 
post cellulitis, recurrent, by history; atrophic scar on the 
left leg, most likely secondary to the carbuncle or furuncle 
which the veteran had during service; tinea pedis with 
dermatomycosis; and tinea cruris.  

The veteran underwent a VA examination for his skin in March 
1994.  The examiner commented that the cellulitis might be 
recurrent, but he did not think the left leg cellulitis 
caused right leg cellulitis or vice versa.  The examiner 
commented that the veteran's chronic fungus infection which 
was diagnosed in service, might be a predisposing factor for 
his recurrent cellulitis, since the bacterial infection 
needed port of entry into the system.  The examiner commented 
that the fissured scaly skin of the feet might be how and why 
the veteran was getting this infection.  

Copies of treatment records from the Women's Christian 
Association Hospital from December 1991 to December 1996 were 
submitted.  The veteran was hospitalized from May 15, 1995 to 
May 22, 1995.  He was hospitalized with a history of swelling 
and pain and redness of the left leg with fever.  Discharge 
diagnoses were acute and recurrent cellulitis of the left leg 
with chills and fever, resolving, and history of gout, left 
big toe.  

The veteran underwent a VA skin examination in June 1997.  
The veteran had thickened toenails and scaling on the soles 
of his feet.  He used an over-the-counter anti-fungal cream.  
He had not had an episode of cellulitis since December 1995.  
He got some swelling in his ankles at the end of the day.  

Examination showed post-inflammatory pigmentary changes and 
hemosiderin staining on the left and right medial ankles.  
There was a trace of pitting edema on the right and left 
lower legs.  There was evidence of thickening of the nail 
plates of the let foot, the first, second, and fifth toe, as 
well as the right great toenail.  The examiner commented that 
these changes were consistent with onychomycosis.  There was 
no evidence of chronic lymphedematous changes.  There were 
faint varicosities on the left medial ankle.  There was no 
evidence of active tinea cruris.  There was some fine scaling 
on the soles, which was consistent with athlete's foot or 
dermatophytosis.  The veteran did not currently have evidence 
of cellulitis or infection.  Diagnoses were onychomycosis, 
tinea pedis, history of recurrent cellulitis, mild stasis 
dermatitis, mild edema of the ankles, consistent with mild 
venous insufficiency or a result of multiple episodes of 
cellulitis.  

The veteran underwent a VA examination in July 1997.  The 
veteran's main complaint was soreness in the left leg.  The 
veteran had worked for the Postal Service within the last 
eight years and recently was a mail handler, but later 
changed to custodian to avoid prolonged standing and trauma 
to his legs.  The veteran continuously experienced soreness 
in the left lower leg relieved by getting off his feet.  
Examination of the skin showed light brown pigmentation with 
no active lesions in both groins.  There was no 
lymphadenopathy.  Both legs were of normal temperature, no 
erythema, with trace of edema.  There were dilated 
superficial veins about the ankles, and palpable pedal 
pulses.  There was also brownish pigmentation of the skin 
above the ankles on both sides.  There was slight tenderness 
but no calf muscle tenderness, and Homans' sign was negative.  
There was a 2 cm. atrophic scar in the "cantheromeatal" 
aspect of the lower leg without hyperpigmented rim.  Nails of 
both great toes and two small toes on the left foot were 
yellow and dystrophic.  There was thickening of the skin on 
both feet.  The examiner commented that manifestations of 
cellulitis were not similar to residual subsystemic lupus, 
discoid lupus, arthroneuralgia, or angioedema.  Diagnoses 
were onychomycosis, tinea pedis, history of recurrent 
cellulitis, both legs, and scar left lower leg.  


Analysis

The veteran's claims for increased ratings are well grounded, 
meaning plausible.  The evidence has been properly developed 
and there is no further VA duty to assist the veteran with 
his claim. 38 U.S.C.A. § 5107(a) (West 1991).

The veteran's increased rating claims will be analyzed in a 
manner different from the way in which the issues were stated 
by the RO.  Specifically, the veteran's service-connected 
tinea pedis will be rated together with his tinea cruris as 
one skin disability.  Thus, the three increased ratings on 
appeal are: cellulitis of the right leg, cellulitis of the 
left leg, and a skin disability to include tinea pedis and 
tinea cruris.  As the criteria for the diagnostic code under 
which the veteran's cellulitis is rated changed during the 
course of the veteran's appeal (new diagnostic criteria for 
thrombophlebitis were enacted on January 12, 1998), the 
veteran's cellulitis will be rated for both the periods 
before and after January 12, 1998.  


Entitlement to increased ratings for recurrent cellulitis of 
the right and left legs, with both disabilities separately 
evaluated as 10 percent disabling.  

When a partial disability results from disease or injury of 
both legs, the ratings for the disabilities of the right and 
left sides will be combined as usual, and 10 percent of this 
value will be added (i.e., not combined) before proceeding 
with further combinations, or converting to degree of 
disability.  38 C.F.R. § 4.26 (1998)

The use of the terms "arms" and "legs" is not intended to 
distinguish between the arm, forearm and hand, or the thigh, 
leg, and foot, but relates to the upper extremities and lower 
extremities as a whole.  Thus, with a compensable disability 
of the right thigh, for example, amputation, and one of the 
left foot, for example, pes planus, the bilateral factor 
applies, and similarly whenever there are compensable 
disabilities affecting use of paired extremities regardless 
of location or specified type of impairment.  38 C.F.R. 
§ 4.26 (a) (1998).  

Regarding phlebitis or thrombophlebitis, unilateral, with 
obliteration of deep return circulation, including traumatic 
conditions, when there is massive board-like swelling, with 
severe and constant pain at rest, then a 100 percent rating 
is assigned.  When there is persistent swelling, subsiding 
only very slightly and incompletely with recumbency elevation 
with pigmentation cyanosis, eczema or ulceration, then a 60 
percent rating is assigned.  When there is persistent 
swelling of the leg or thigh, increased on standing or 
walking 1 or 2 hours, readily relieved by recumbency; 
moderate discoloration, pigmentation and cyanosis or 
persistent swelling of arm or forearm, increased in the 
dependent position; moderate discoloration, pigmentation, or 
cyanosis then a 30 percent rating is assigned.  When there is 
persistent moderate swelling of the leg not markedly 
increased on standing or walking or persistent swelling of 
the arm of forearm not increased in the dependent position, 
then a 10 percent rating is assigned. 38 C.F.R. § 4.104, 
Diagnostic Code 7121 (old diagnostic criteria in effect prior 
to January 12, 1998).

A note at the end of the diagnostic code instructs that when 
phlebitis is present in both lower extremities that the 
bilateral factor is to be applied.  

Regarding post-phlebitic syndrome of any etiology with the 
following findings attributed to venous disease:
With massive board-like edema with constant pain at rest, 
then a 100 percent rating is assigned.  With persistent edema 
or subcu+taneous induration, stasis pigmentation or eczema, 
and persistent ulceration, then a 60 percent rating is 
assigned.  With persistent edema and stasis pigmentation or 
eczema, with or without intermittent ulceration, then a 40 
percent rating is assigned.  With persistent edema, 
incompletely relieved by elevation of extremity, with or 
without beginning stasis pigmentation or eczema, then a 20 
percent rating is assigned.  With intermittent edema of 
extremity or aching and fatigue in the left after prolonged 
standing or walking, with symptoms relieved by elevation of 
the extremity or compression hosiery, then a 10 percent 
rating is assigned.  38 C.F.R. § 4.104, Diagnostic Code 7121 
(new diagnostic criteria in effect as of January 12, 1998).  

There is a note at the end of the diagnostic code which 
indicates that these evaluations are for involvement of a 
single extremity, and if more than one extremity is involved, 
each extremity is to be evaluated separately and combined 
(under § 4.25) using the bilateral factor (§ 4.26) if 
applicable.

The veteran's recurrent cellulitis of the legs have been 
rated as analogous to post-phlebitic syndrome of any etiology 
under Diagnostic Code 7121, which became effective January 
12, 1998.  Prior to January 12, 1998, Diagnostic Code 7121 
addressed phlebitis or thrombophlebitis.  As the veteran's 
claims for increased ratings for his service-connected 
cellulitis of the legs were pending when the regulations 
pertaining to cardiovascular disorders were revised, he is 
entitled to the version of the law most favorable to him. 
Karnas v. Derwinski, 1 Vet. App. 308 (1990).  Here, either 
the new or old rating criteria may apply, whichever are most 
favorable to the veteran.  

As will be explained below, based on the diagnostic criteria 
in effect prior to January 12, 1998, the evidence shows that 
the veteran is entitled to separate increased ratings to 30 
percent for his cellulitis of both the right and left legs.  
The evidence shows that the veteran has been hospitalized at 
various times over the years for his cellulitis.  Regarding 
the specific diagnostic criteria, according to the report of 
the veteran's VA examination in July 1997, he had brownish 
pigmentation of the skin above the ankles on both sides.  At 
his VA examination in June 1997, the examiner noted post-
inflammatory pigmentary changes and hemosiderin staining on 
the left and right medial ankles.  Granting the veteran the 
benefit of the doubt, such findings are equivalent to 
moderate discoloration or pigmentation and are enough to 
grant separate 30 percent ratings for each leg.  The 30 
percent ratings apply for the period prior to January 12, 
1998 and for the period after and including January 12, 1998.

As the veteran's cellulitis affects both his right and left 
legs, the bilateral factor applies regarding his 
disabilities.  38 C.F.R. § 4.26 (1998). 

The veteran's recurrent cellulitis of the right and left legs 
does not warrant an evaluation in excess of 30 percent under 
either the old or new diagnostic criteria.  Under the new 
diagnostic criteria, the evidence must show persistent edema 
and stasis pigmentation or eczema in order to warrant a 40 
percent rating.  It should be emphasized that even if the 
evidence did meet the criteria for an increased rating to 40 
percent, such rating could only be implemented after January 
12, 1998, the date of the rating change.  Rhodan v. West, 12 
Vet. App. 55 (1998).  The evidence does not show eczema.  In 
the alternative, while findings were made of "brownish 
pigmentation", "post-inflammatory pigmentary changes" and 
"hemosiderin staining", the evidence does not show stasis 
pigmentation.  At the veteran's February 1994 VA examination, 
the examiner commented that there was no sign of stasis 
dermatitis.  

Even if it were to be concluded that such findings noted 
above constituted stasis pigmentation, the veteran would 
still need to show "persistent edema" in order to obtain a 
40 percent rating.  At the veteran's June 1997 VA 
examination, there was only a trace of pitting edema on the 
right and left lower legs.  At the veteran's July 1997 VA 
examination, there was only a trace of edema with dilated 
superficial veins above the ankles.  Such findings simply do 
not rise to the level of "persistent edema."  While the 
evidence shows that the veteran has edema when he is 
hospitalized for cellulitis, again, the evidence does not 
show persistent edema.  

Under the old diagnostic criteria, in order to obtain a 60 
percent rating (which is the next highest rating after the 30 
percent rating), the evidence must show persistent swelling, 
subsiding only very slightly and incompletely with recumbency 
elevation with pigmentation cyanosis, eczema or ulceration.  
As noted above, the evidence does not show eczema.  
Similarly, the evidence does not show ulceration.  While 
findings were made at the veteran's two 1997 VA examinations 
of pigmentation and discoloration ("brownish pigmentation", 
"post-inflammatory pigmentary changes" and "hemosiderin 
staining"), the evidence does not show pigmentation 
cyanosis, and such findings can not be considered the 
equivalent of pigmentation cyanosis.  

Hence, the preponderance of the evidence is against an 
evaluation in excess of 30 percent under either the new or 
old diagnostic criteria of Diagnostic Code 7121.

Diagnostic Code 7121 is the most appropriate code for the 
veteran's cellulitis to be considered under.  Regarding other 
diagnostic codes that the veteran could be rated under, the 
examiner at the veteran's July 1997 VA examination 
specifically commented that manifestations of cellulitis were 
not similar to residual subsystemic lupus, discoid lupus, 
arthroneuralgia, or angioedema.  

This case does not present such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  While the veteran has been 
hospitalized in the past for his cellulitis, the evidence 
does not show that he has been hospitalized since 1995.  38 
C.F.R. § 3.321(b). 

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered a special VA examinations to determine the nature and 
severity of the veteran's cellulitis.  The record is complete 
with records of prior medical history and rating decisions.  
Therefore, the RO and the Board have considered all the 
provisions of Parts 3 and 4 that would reasonably apply in 
this case.  




Entitlement to an increased (compensable) rating for a skin 
disability to include tinea pedis and tinea cruris.  

When there is slight, if any exfoliation, exudation, or 
itching, if on a nonexposed surface or small area, then a 0 
percent rating is assigned.  When there is eczema with 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area, then a 10 percent rating is 
assigned.  When there is eczema with exudation or itching 
constant, extensive lesions, or marked disfigurement, then a 
30 percent rating is assigned.  When there is eczema with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant, then a 
50 percent rating is assigned.  38 C.F.R. § 4.118, Diagnostic 
Code 7806 (1998).  

The veteran's tinea cruris has been rated as analogous to 
eczema under Diagnostic Code 7806, and the RO determined that 
the veteran's tinea cruris warranted a noncompensable rating.  
As noted above, the veteran's service-connected tinea pedis 
will be rated together with his tinea cruris as one skin 
disability.

In applying the above criteria to the facts of this case, the 
disability picture presented by the veteran's tinea pedis and 
tinea cruris is most consistent with a 10 percent evaluation 
under Diagnostic Code 7806.  The veteran's skin disability 
affects his feet, it involves an exposed surface.  Also, 
examination findings show that the veteran has exfoliation of 
his skin.  At the veteran's February 1994 VA examination, he 
had scales between the fourth and fifth toes bilaterally and 
scaling on the left side of the groin.  At a VA examination 
in June 1997, the veteran had scaling on the soles of his 
feet.  Accordingly, as the veteran's tinea pedis and tinea 
cruris is shown to cause exfoliation over an exposed surface, 
the evidence supports the assignment of a 10 percent 
evaluation for tinea pedis and tinea cruris.  Inasmuch as the 
diagnostic criteria for skin disabilities did not change 
during the course of the appeal, the 10 percent rating would 
be for application both before and after January 12, 1998.

The veteran's tinea pedis and tinea cruris does not warrant 
an evaluation in excess of 10 percent under applicable 
schedular criteria.  In this regard, the medical evidence 
simply does not show that the veteran's skin disorder is 
manifested by exudation or constant itching, extensive 
lesions or marked disfigurement.  At the veteran's July 1997 
VA examination, although there was thickening of the skin, 
there were no active lesions in the groin.  At the veteran's 
June 1997 VA examination, although there was thickening of 
the toenails, there was no active evidence of tinea cruris. 

While the veteran did contend in his January 1993 Substantive 
Appeal that he had constant itching, he did not make this 
contention in subsequent VA examinations.  No current 
findings have been made about constant itching in the feet or 
groin area.  Thus, while it must be concluded that while the 
veteran has itching in those areas, such itching does not 
rise to the level of "constant."
 
It could be argued that findings made at the February 1994 VA 
examination (scars on both soles and slight maceration of the 
skin on the left side of the groin) and also at the March 
1994 VA examination (fissures of the feet) could be 
interpreted as "extensive lesions."  However, the lack of 
specificity about the number of scars or fissures combined 
with the lack of such findings at his more recent VA 
examinations in June and July 1997 would argue against such a 
finding.  Hence, the preponderance of the evidence is against 
an evaluation in excess of 10 percent under Diagnostic Code 
7806.

In reaching the determination, consideration has been given 
to the provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet.App. 589 (1991).  Specifically, the RO 
ordered special VA examinations to determine the nature and 
severity of the veteran's tinea pedis and tinea cruris.  The 
record is complete with records of prior medical history and 
rating decisions.  Therefore, the RO and the Board have 
considered all the provisions of Parts 3 and 4 that would 
reasonably apply in this case.  




ORDERS

Entitlement to an increased rating to 30 percent is granted 
for recurrent cellulitis of the right leg, for the period 
prior to January 12, 1998, as well as for the period 
beginning January 12, 1998.  

Entitlement to an increased rating to 30 percent is granted 
for recurrent cellulitis of the left leg, for the period 
prior to January 12, 1998, as well as for the period 
beginning January 12, 1998.  

Entitlement to an increased rating to 10 percent is granted 
for tinea pedis and tinea cruris for the period prior to 
January 12, 1998, as well as for the period beginning January 
12, 1998.  




		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals


 

